IN THE COURT OF APPEALS OF IOWA

                                  No. 20-1659
                             Filed October 6, 2021


IN RE THE MARRIAGE OF MELISSA ANNE CORNELSEN
AND BRADLEY RICHARD CORNELSEN

Upon the Petition of
MELISSA ANNE CORNELSEN,
      Petitioner-Appellee,

And Concerning
BRADLEY RICHARD CORNELSEN,
     Respondent-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Pottawattamie County, Greg W.

Steensland, Judge.



      Bradley Cornelsen appeals from the decree on his petition to modify

physical care and visitation of his children with Melissa Cornelsen. AFFIRMED.



      Andrew B. Howie of Shindler, Anderson, Goplerud & Weese, P.C., West

Des Moines, for appellant.

      J. Joseph Narmi, Council Bluffs, for appellee.



      Considered by Mullins, P.J., and May and Ahlers, JJ.
                                           2


AHLERS, Judge.

       The parties to this dissolution-of-marriage-modification action reached a

settlement during trial and memorialized the agreement on the record. The district

court approved the agreement on the record and later incorporated it into a written

decree. The husband appeals, claiming the district court improperly directed a

verdict in the wife’s favor. Finding no support in the record for the husband’s claim,

we affirm.

       Bradley and Melissa Cornelsen (now known as Melissa Monlux) divorced

in 2012. Their dissolution decree granted the parties joint legal custody and shared

physical care of their two minor children. In 2018, the district court entered an

order approving the parties’ written stipulation to modify physical care of the

children, placing physical care with Melissa and visitation with Bradley. In 2019,

Bradley petitioned to modify physical care, seeking a return to the parties’ shared-

physical-care arrangement.

       The matter proceeded to trial. After Bradley presented his witnesses, the

court recessed and went off the record. When the court reconvened and went

back on the record, the court explained negotiations during the recess:

              I had asked the attorneys for an informal discussion about the
       case following the close of the evidence on the Petition for
       Modification. I do that for two reasons. It is an equity case, and I
       always feel if the parties are willing, that there’s some merit to talking
       about where we’re at at that point in time, and I do fully believe that
       people invest better in something they’ve had an opportunity to
       discuss, but they don’t know what to discuss until I tell them what I
       might do based on the status of the case at that point in time. We
       had that discussion off the record. I want that to be well-known
       among everybody on the record here now.
              It is my understanding that that was, in fact, productive and
       we do have an agreement in this case.
                                           3


Melissa’s attorney recited the agreement: “The parties agree there will be no

change in the physical care of the minor children. So physical care will remain with

[Melissa].” Melissa’s attorney recited other provisions resolving all issues before

the court, including increasing Bradley’s visitation and setting child support.

Bradley’s attorney agreed the recitation reflected his understanding of the

agreement. The court then held a sworn colloquy with both parties during which

they confirmed their agreement to the terms of the settlement, with Bradley’s

confirmation going as follows:

              THE COURT: [Bradley], did you hear the agreement that has
       been entered into in this case?
              BRADLEY: Yes.
              THE COURT: Did you understand it?
              BRADLEY: Yes, Your Honor.
              THE COURT: Will you abide by it?
              BRADLEY: Yes, Your Honor.
              THE COURT: That agreement is now approved by this
       Court . . . .

       After trial, the court issued a “Findings of Fact, Conclusions of Law and

Decree” memorializing the parties’ agreement at trial.             Bradley moved to

reconsider, asserting the court made an improper sua sponte directed verdict by

prematurely ending trial. Bradley pointed to language in the decree showing the

court made specific findings beyond the parties’ agreement, including finding

Bradley failed to establish a material and substantial change in circumstances to

modify physical care. In response, the court issued a “Rule 1.904 Amended and

Corrected Findings of Fact, Conclusions of Law, and Decree,” in which the court

replaced its prior language:

       At the close of [Bradley’s] evidence, the court advised the parties’
       attorneys that the court felt that [Bradley] failed to establish a material
       and substantial change in circumstances had occurred and a
                                           4


       modiﬁcation of the custody arrangement was not warranted. During
       the lunch break, the parties came to an agreement on all issues in
       this matter and such agreement was dictated into the record and
       agreed upon by the parties under oath and such agreement is as
       follows:

       Bradley appeals. We apply de novo review to a ruling on a petition to modify

physical care of a child. In re Mariage of Hoffman, 867 N.W.2d 26, 32 (Iowa 2015).

       Bradley’s entire appeal rests on the premise the district court made an

improper sua sponte directed verdict, and he asks us to reverse and remand for a

new trial or enter judgment in his favor for shared physical care. We find Bradley’s

premise faulty, and we affirm as a result.

       After one party presents its evidence, the adverse party may move for

directed verdict “because no right to relief has been shown, under the law or facts.”

Iowa R. Civ. P. 1.945; see also Verdict, Black’s Law Dictionary (11th ed. 2019)

(defining “directed verdict” as “[a] ruling by a trial judge taking a case from the jury

because the evidence will permit only one reasonable verdict”). Because Melissa

never moved for a directed verdict, Bradley argues the court could not prematurely

end trial and enter judgment against him. However, trial ended because the parties

reached a settlement, not because the court issued a ruling ending it by directing

a verdict or in any other fashion. Bradley does not point to any statements in the

record or any language in the amended decree signifying the district court made

findings on physical care or related substantive issues before it, and we find none

following our de novo review. After the parties recited their agreement on the

record, the district court issued its initial decree attempting to incorporate the

agreement recited on the record. Bradley objected to certain language in the

decree, and the court excised all such language in the amended decree. The final
                                       5


amended decree simply approves the parties’ agreement, and we see nothing in

the decree beyond that agreement.

       At trial, the court confirmed Bradley understood and intended to abide by

the recitation of the agreement. When parties reach an agreement and the court

approves it, the parties are generally bound to the agreement with no right to

repudiate it. See In re Marriage of Ask, 551 N.W.2d 643, 646 (Iowa 1996). Finding

the amended decree simply approves and memorializes the parties’ agreement,

we affirm the district court.

       AFFIRMED.